UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 6, 2015 (August 5, 2015) MOCON, INC. (Exact name of registrant as specified in its charter) Minnesota 000-09273 41-0903312 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 7500 Mendelssohn Avenue North Minneapolis, MN (Address of Principal Executive Offices) (Zip Code) (763) 493-6370 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 – Financial Information Item 2.02Results of Operations and Financial Condition. On August 5, 2015, MOCON, Inc. issued a press release announcing its results of operations and financial condition for its second quarter ended June 30, 2015. A copy of this press release is attached hereto as Exhibit 99.1. The script and certain remarks of MOCON, Inc.’s Chief Executive Officer, Robert L. Demorest, Chief Financial Officer, Elissa Lindsoe and Chief Operating Officer, Don DeMorett related to the telephone conference held on August 5, 2015 is furnished with this Form 8-K as Exhibit 99.2. The information contained in this Item 2.02 and the exhibit to this report shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of that section, and shall not be incorporated by reference into any filings made by MOCON, Inc. under the Securities Act of 1933, as amended, or the Exchange Act, except as may be expressly set forth by specific reference in such filing. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d) Exhibits . Exhibit No. Description Press Release issued August 5, 2015 Script and certain remarks of Robert L. Demorest, Elissa Lindsoe and Don DeMorett of telephone conference call held August 5, 2015 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MOCON, INC. Dated: August 6, 2015 By: /s/ Elissa Lindsoe Elissa Lindsoe Chief Financial Officer, Vice President, Treasurer and Secretary (Principal Financial and Accounting Officer) 3 MOCON, INC. CURRENT REPORT ON FORM 8-K INDEX TO EXHIBITS Exhibit No . Description Method of Filing Press Release issued August 5, 2015 Furnished herewith Script and certain remarks of Robert L. Demorest, Elissa Lindsoe and Don DeMorett of telephone conference call held August 5, 2015 Furnished herewith 4
